UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MUHAMMAD ARSHAD,
Plaintiff, 21 Civ 2654 (JGK)
- against - ORDER
2090 GAS CORP. and HARRY SINGH,

Defendants.

 

JOHN G. KOELTL, District Judge:

In light of the Court’s endorsement on the plaintiff's
letter dated June 23, 2021, the conference scheduled for June
24, 2021 is canceled.

SO ORDERED.

Dated: New York, New York
June 24, 2021

   

Hale

C7 ohn G. Koeltl
United States District Judge

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: (6/04/02)

 

 

 

 

 

 

 
